Per Curiam.
The mortgage was due and payable as to its principal sum on August 1, 1929, and its payment could be enforced after that date without any declaration of default. If the conversation claimed to have resulted in an extension of time for payment of the principal sum due had brought about that result —■ and we hold that it did not — it was nudum pactum for the reason that it was not based on any consideration, for after August 1, 1929, the mortgage bore six per cent interest by statute. (Pryor v. City of Buffalo, 197 N. Y. 123; Olmstead v. Latimer, 158 id. 313; National Citizens’ Bank v. Toplitz, 178 id. 464; Rochester Trust & S. D. Co. v. Stull, 239 App. Div. 764.)
All concur, except Lewis, J., not voting.
Judgment, so far as appealed from reversed on the law, with costs, and judgment modified so as to include a provision for a deficiency judgment against the respondent Thomas Hogan, with costs at the Special Term. Finding of fact No. 7 disapproved and reversed on the law and new findings of fact and conclusions of law made.